SPRAGUE, District Judge.
Holbrook had a lien, which he might enforce, either in a cause of contract or of salvage. But in the execution of his contract with the master, he had no authority to hire laborers, or procure materials, upon the credit either of the vessel or owners; and the men employed by him have no lien upon the vessel, which they can enforce in this libel. They knew that Holbrook was a contractor, and not an agent of the owners. The libellants did not bestow their labor and materials on the vessel, under a contract with the owners or master, or with any person who, by the acts or conduct of the owners, had apparent authority to bind the vessel by a lien.
The aggregate amount of the claims of these libellants greatly exceeds the $900, for which Holbrook had contracted to get the vessel off; and if they have a lien therefor, it would subject the owners to the payment of a larger sum than that stipulated in the contract with Holbrook, under which alone these persons labored. This libel to enforce a lien, as material men, in which Holbrook has not joined, must be dismissed. Whether the libellants might join with Holbrook, in a libel for salvage, 1 have no occasion now to consider.
Libel dismissed.